 Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.770 Page 1 of 48




Nathan S. Dorius (8977)
Andrew V. Collins (11544)
MITCHELL BARLOW & MANSFIELD, P.C.
Boston Building
Nine Exchange Place, Suite 600
Salt Lake City, Utah 84111
Telephone: (801) 998-8888
Facsimile: (801) 998-8077
Email: ndorius@mbmlawyers.com
       acollins@mbmlawyers.com

Attorneys for Movant/Interested Party

                       IN THE UNITED STATES DISTRICT COURT

             IN AND FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

                                          *******

                                               )
PAUL KENNETH CROMAR,                           )
                                               )
       Plaintiff,                              )         MOTION AND SUPPORTING
                                               )         MEMORANDUM TO RELEASE
vs.                                            )         NOTICE OF LIS PENDENS
                                               )
KRAIG J. POWELL,                               )
                                               )         Case No. 2:20-cv-00625
       Defendant.                              )
                                               )         Judge: David Barlow



       Soapstone Real Estate, LLC, a Utah limited liability company (“Movant”), an interested

party, through its undersigned counsel, hereby moves this Court for an order releasing that

certain Notice of Lis Pendens recorded on October 23, 2020 in the Utah County Recorder’s

office as Entry No. 166571:2020 (the “Lis Pendens”), pursuant to Utah Code Annotated 78B-6-
 Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.771 Page 2 of 48




1304 and Federal Rule of Civil Procedure 7. This motion is more fully supported by the

following memorandum and exhibits.

STATEMENT OF PREFERRED DISPOSITION

        The Plaintiff herein, Paul Cromar, recorded a Notice of Lis Pendens in connection with

the above-captioned case against real property owned by the Movant. At the time of recording of

the Notice of Lis Pendens, the Plaintiff had no right, title or interest in the subject real property.

Movant seeks by this motion to receive an order from the Court (a) releasing the Notice of Lis

Pendens and (b) prohibiting the Plaintiff and his wife, Barbara Ann Cromar, from recording

another notice of lis pendens against the subject real property without a court order authorizing

them to do so.

MEMORANDUM IN SUPPORT OF MOTION

I.      STATEMENT OF FACTS

        1.       On March 20, 2019, and following the entry of default judgment against Plaintiff

herein and his wife, Barbara Ann Cromar (referred to herein as the “Cromars”), for failure to pay

their federal income taxes, the United States District Court for the District of Utah (Case No.

2:17-cv-01223-RJS, herein the “Federal Litigation”) entered an order of Foreclosure and Judicial

Sale (the “Order of Foreclosure”), whereby the real property situated at 9870 N. Meadow Drive,

Cedar Hills, Utah 84062 (the “Property”) previously owned by the Cromars was to be sold at




                                                   2
 Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.772 Page 3 of 48




public sale to the highest bidder. A copy of the Order of Foreclosure is attached hereto as Exhibit

A.

        2.      The Order of Foreclosure required all persons occupying the Property to “leave

and vacate permanently the property no later than 15 days after the date of this Order, each

taking with them his or her personal property.” It also divested the Cromars of their right, title

and interests in and to the Property. See Exhibit A.

        3.      The sale of the Property was held on September 10, 2019, and on April 15, 2020,

the Court in the Federal Litigation issued an Order Confirming Sale and Distributing Proceeds

(the “Order Confirming Sale”). A copy of the Order Confirming Sale is attached hereto as

Exhibit B.

        4.      The Order Confirming Sale ordered that, upon delivery of the deed from the IRS

to the successful purchaser, “all interests in, liens against, or claims to the property . . . that are

held or asserted in this action by the United States or any of the Defendants are discharged and

extinguished. On delivery of the [deed], the property shall be free and clear of the interests of all

parties to this action.” See Exhibit B.

        5.      Movant’s predecessor in interest, Copper Birch Properties, LLC (“Copper

Birch”), was the successful purchaser of the Property and, pursuant to the Order Confirming

Sale, the IRS prepared, executed and delivered to Copper Birch a Deed to Real Property (the




                                                    3
 Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.773 Page 4 of 48




“Deed”) on April 29, 2020, transferring title to the Property to Copper Birch. See Exhibit B. See

also a copy of the recorded Deed attached hereto as Exhibit C.

       6.      On July 7, 2020, Copper Birch caused Plaintiff herein to be personally served

with a Notice to Quit (the “Notice to Quit”) pursuant to §§ 78B-6-802.5 and 78B-6-805(1)(a). A

true and correct copy of the Notice to Quit and accompanying return of service are attached

hereto as Exhibit D.

       7.      On July 13, 2020, Copper Birch filed an unlawful detainer action against the

Cromars in the Fourth Judicial District Court of the State of Utah (Case No. 200400972). See

copy of complaint on court docket.

       8.      Following notice and a hearing, on August 18, 2020 the Defendant herein (Judge

Kraig Powell) issued an Order of Restitution in favor of Copper Birch to remove the Cromars

from the Property. A copy of the Order is attached hereto as Exhibit E.

       9.      When the Cromars still refused to vacate the Property, Copper Birch’s counsel

scheduled a hearing before Judge Powell.

       10.     At the conclusion of the hearing held on September 2, 2020, Judge Powell issued

an Amended Final Order to Vacate Premises (the “Second Order”), which once again ordered

that the Cromars be forcibly removed from the Property. A copy of the Second Order is attached

hereto as Exhibit F.




                                                4
 Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.774 Page 5 of 48




       11.      When the Cromars continued to refuse to vacate the Property, on or about

September 24, 2020 the Cromars were forcibly removed from the Property by officers of the law

pursuant to the Second Order. This fact is stated by Plaintiff Paul Cromar in the Lis Pendens, a

copy of which is attached hereto as Exhibit G.

       12.      On October 23, 2020, the Cromars caused the Lis Pendens to be recorded against

the Property. See Exhibit G.

       13.      On January 31, 2021, Copper Birch transferred title to the Property to the Movant

herein, Soapstone Real Estate LLC. A copy of the recorded Quit Claim Deed is attached hereto

as Exhibit H.

II.    MEMORANDUM OF LAW

       Section 78B-6-1304 provides in relevant part as follows:

       (1) Any time after a notice has been filed pursuant to Section 78B-6-1303, any of
       the following may make a motion to the court in which the action is pending to
       release the notice: . . . (b) a person with an interest in the real property affected by
       the notice . . . (2) A court shall order notice of pendency of action released if: (a)
       the court receives a motion to release under Subsection (1); and (b) after a notice
       and hearing if determined to be necessary by the court, the court finds that the
       claimant has not established by a preponderance of the evidence the validity of
       the real property claim that is the subject of the notice.”

       On October 23, 2020, Plaintiff herein filed the Lis Pendens pursuant to Section 78B-6-

1303. See Exhibit G. At the time of filing the Lis Pendens, Plaintiff had no interest in the

Property. See Exhibits A, B, C, E, and F. To date, Plaintiff has no interest in the Property. See

Exhibits A, B, C, E, and F; also, take judicial notice of the official records of the Utah County


                                                  5
 Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.775 Page 6 of 48




Recorder which reflects title ownership in the Property currently vested in Movant. Pursuant to

the Quit Claim Deed, Movant is a person with an interest in the Property affected by the Lis

Pendens. Based upon the foregoing facts and law, Movant is entitled to an order from this Court

releasing the Lis Pendens.

       Utah Code Annotated 78B-6-1304 provides for the following additional relief to be

granted to Movant: “(4) If a court releases a claimant's notice pursuant to this section, that

claimant may not record another notice with respect to the same property without an order from

the court in which the action is pending that authorizes the recording of a new notice of

pendency.” Therefore, Movant requests that the Court issue an order (a) releasing the Lis

Pendens and (b) prohibiting the Cromars from recording another notice of lis pendens against the

Property without a court order.

III.   CONCLUSION

       Based upon the foregoing statement of facts and memorandum of law, and upon the

exhibits attached hereto and documents on file with the Court, the Court should issue an order (a)

releasing the Lis Pendens and (b) prohibiting the Cromars from recording another notice of lis

pendens against the Property without a court order. Movant requests that the Court issue such

order without the need of a hearing, as permitted under UCA 78B-6-1304(2)(b). A form of Order

is attached hereto as Exhibit I and is being submitted concurrently herewith.




                                                  6
 Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.776 Page 7 of 48




       DATED this 24th day of May, 2021.


                                           MITCHELL BARLOW & MANSFIELD, P.C.


                                                 /s/ Nathan S. Dorius
                                           Nathan S. Dorius

                              CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 24th day of May 2021, a true and correct copy of the foregoing

Motion and Supporting Memorandum to Release Notice of Lis Pendens were served as

follows on the following:

       Via Regular U.S. Mail and Email
       Paul Kenneth Cromar
       9870 N. Meadow Drive
       Cedar Hills, Utah 84062
       kencromar@bluemoonprod.com
       kencromar5@gmail.com

       Barbara Ann Cromar
       9870 N. Meadow Drive
       Cedar Hills, Utah 84062
       barbaracromar@gmail.com

       Via the Court’s Electronic Notice System
       Judge Kraig J. Powell
       Heather J. Chesnut




                                                        /s/ Nathan S. Dorius
                                                  Nathan S. Dorius


                                              7
Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.777 Page 8 of 48




                                 EXHIBIT A

                        (Order of Foreclosure attached)
    Case 2:20-cv-00625-DBB  Document
          Case 2:17-cv-01223-RJS     37 Filed
                                 Document  10405/24/21  PageID.778
                                                Filed 03/20/19 Page Page
                                                                    1 of 8 9 of 48




                                IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

    THE UNITED STATES OF AMERICA,
                                                           ORDER OF FORECLOSURE AND
                          Plaintiff,                             JUDICIAL SALE

    v.

    PAUL KENNETH CROMAR;                                          Case No. 2:17-cv-01223
    BARBARA ANN CROMAR; UTAH
    HOUSING FINANCE AGENCY;                                     Chief Judge Robert J. Shelby
    UNIVERSAL CAMPUS FEDERAL
    CREDIT UNION; STATE OF UTAH                               Magistrate Judge Evelyn J. Furse
    TAX COMMISSION; and UTAH
    COUNTY, UTAH;

                          Defendants.


              This matter is before the court on the United States’ Motion for Order of Foreclosure and

Judicial Sale.1 Pursuant to the United States’ Motion and the court’s Default Judgment,2 this

Order of Foreclosure and Judicial Sale is entered pursuant to the provisions of 28 U.S.C. §§ 2001

& 2002 and 26 U.S.C. §§ 7402 & 7403. The court hereby ORDERS as follows:

              1.     This Order pertains to real property owned by Paul Kenneth Cromar (the “Subject

Property”), which is located at 9870 N. Meadow Drive, Cedar Hills, Utah 84062-9430 and is

more particularly described in Paragraph 15 of the United States’ Complaint.3

              2.     The United States has valid and subsisting tax liens on all property and rights to

property of Defendant Paul Kenneth Cromar, including the Subject Property,4 arising from the



1
    Dkt. 103.
2
    Dkt. 96.
3
    Dkt. 2.
4
    See Dkt. 96 at ¶ 3.
Case 2:20-cv-00625-DBB   Document
       Case 2:17-cv-01223-RJS     37 Filed
                              Document  10405/24/21   PageID.779
                                              Filed 03/20/19 PagePage
                                                                 2 of 810 of 48



assessments described in the United States’ Complaint, which liens are effective as of the dates

of those assessments. The United States further protected its liens by filing Notices of Federal

Tax Liens with the Utah County Recorder’s Office.

            3.    As a result of their default, Defendants Barbara Ann Cromar and Universal

Campus Federal Credit Union have no interest in the Subject Property or the sale proceeds

therefrom.5

            4.    Under 26 U.S.C. § 7403, the United States is entitled to enforce its liens against

the Subject Property in order to apply the proceeds towards the tax liabilities of Paul Kenneth

Cromar.

            5.    The United States’ federal tax liens against the Subject Property are hereby

foreclosed. The United States Marshal, his/her representative, or an Internal Revenue Service

Property Appraisal and Liquidation Specialist (“PALS”) representative is authorized and directed

under 28 U.S.C. §§ 2001 and 2002 to offer for public sale and to sell the Subject Property free

and clear of the right, title, and interest of all parties to this action and any successors in interest

or transferees of those parties. The United States may choose either the United States Marshal or

a PALS representative to carry out the sale under this Order of Foreclosure and Judicial Sale and

shall make the arrangements for any sales as set forth in this Order. This Order of Foreclosure

and Judicial Sale shall act as a special writ of execution and no further orders or process from the

court shall be required.

            6.    The United States Marshal, his/her representative, or a PALS representative is

    authorized to have free access to the Subject Property and to take all actions necessary to




5
    Id. at ¶ 4.

                                                    2
Case 2:20-cv-00625-DBB   Document
       Case 2:17-cv-01223-RJS     37 Filed
                              Document  10405/24/21   PageID.780
                                              Filed 03/20/19 PagePage
                                                                 3 of 811 of 48



preserve the Subject Property, including, without limitation, retaining a locksmith or other

person to change or install locks or other security devices on any part thereof, until a deed

thereto is delivered to the ultimate purchaser(s).

      7.      The terms and conditions of the sale are as follows:

              a.      Except as otherwise stated herein, the sale of the Subject Property shall be

                      by public auction to the highest bidder, free and clear of all liens and

                      interests of parties to this action, with the proceeds of such sale to be

                      distributed in accordance with the priority of the lienholders set forth in

                      paragraph 12, below.

              b.      The sale shall be subject to all laws, ordinances, and governmental

                      regulations (including building and zoning ordinances), affecting the

                      premises, and easements and restrictions of record, if any.

              c.      The sale shall be held at the United States District Court for the District of

                      Utah, on the Subject Property’s premises, or at any other place in

                      accordance with the provisions of 28 U.S.C. §§ 2001 and 2002, at a date

                      and time announced by the United States Marshal, his/her representative,

                      or a PALS representative.

              d.      Notice of the sale shall be published once a week for at least four

                      consecutive weeks before the date fixed for the sale in at least one

                      newspaper regularly issued and of general circulation in Utah County,

                      Utah, and, at the discretion of the Marshal, his/her representative, or a

                      PALS representative, by any other notice that it or its representative may

                      deem appropriate. State or local law notice requirements for foreclosures



                                                 3
Case 2:20-cv-00625-DBB   Document
       Case 2:17-cv-01223-RJS     37 Filed
                              Document  10405/24/21   PageID.781
                                              Filed 03/20/19 PagePage
                                                                 4 of 812 of 48



                 or execution sales do not apply to the sale under federal law, and state or

                 local law regarding redemption rights do not apply to this sale. The notice

                 or notices of sale shall describe the Subject Property and shall contain the

                 material terms and conditions of sale in this Order of Foreclosure and

                 Sale.

           e.    The minimum bid will be set by the Internal Revenue Service. If the

                 minimum bid is not met or exceeded, the Marshal, his/her representative,

                 or a PALS representative may, without further permission of this court,

                 and under the terms and conditions in this Order of Foreclosure and

                 Judicial Sale, hold new public sales, if necessary, and reduce the minimum

                 bid or sell to the highest bidder.

           f.    Bidders shall be required to deposit, at the time of sale with the Marshal,

                 his/her representative, or a PALS representative, a minimum of 10 percent

                 of the bid, with the deposit to be made by a certified or cashier’s check

                 payable to the United States District Court for the District of Utah. Before

                 being permitted to bid at the sale, bidders shall display to the Marshal,

                 his/her representative, or a PALS representative satisfactory proof of

                 compliance with this requirement.

           g.    The balance of the purchase price of the Subject Property in excess of the

                 deposit tendered shall be paid to the Marshal or a PALS representative

                 (whichever person is conducting the sale) within 30 days after the date the

                 bid is accepted, by a certified or cashier’s check payable to the United

                 States District Court for the District of Utah. If the successful bidder or



                                            4
Case 2:20-cv-00625-DBB   Document
       Case 2:17-cv-01223-RJS     37 Filed
                              Document  10405/24/21   PageID.782
                                              Filed 03/20/19 PagePage
                                                                 5 of 813 of 48



                 bidders fails to fulfill this requirement, the deposit shall be forfeited and

                 shall be applied to cover the expenses of the sale, including commissions

                 due under 28 U.S.C. §1921(c), with any amount remaining to be applied

                 first to the federal tax liabilities of Paul Kenneth Cromar. The Subject

                 Property shall be again offered for sale under the terms and conditions of

                 this Order of Foreclosure and Judicial Sale or, in the alternative, sold to

                 the second-highest bidder. The United States may bid as a credit against

                 its judgment without tender of cash.

           h.    The sale of the Subject Property shall not be final until confirmed by this

                 court. The Marshal or a PALS representative shall file a report of sale

                 with the court within 30 days from the date of receipt of the balance of the

                 purchase price.

           i.    Upon confirmation of the sale, the Marshal or PALS representative shall

                 promptly execute and deliver a deed of judicial sale conveying the Subject

                 Property to the purchaser or purchasers.

           j.    Upon confirmation of the sale or sales, the interests of, liens against, or

                 claims to the Subject Property held or asserted by the United States and

                 any other parties to this action or any successors in interest or transferees

                 of those parties shall be discharged and extinguished. The sale is ordered

                 pursuant to 28 U.S.C. §2001. Redemption rights under state or local law

                 shall not apply to this sale under federal law.

           k.    Upon confirmation of the sale, the purchaser or purchasers are responsible

                 for having the Recorder of Deeds of Utah County, Utah cause the transfer



                                            5
Case 2:20-cv-00625-DBB   Document
       Case 2:17-cv-01223-RJS     37 Filed
                              Document  10405/24/21   PageID.783
                                              Filed 03/20/19 PagePage
                                                                 6 of 814 of 48



                       of the Subject Property to be reflected in the Utah County property

                       records.

       8.      Until the Subject Property is sold, Paul Kenneth Cromar shall take all reasonable

steps necessary to preserve the Subject Property (including all buildings, improvements, fixtures,

and appurtenances thereon) including, without limitation, maintaining fire and casualty insurance

policies on the Subject Property. He shall keep current in paying real property taxes as they are

assessed by Utah County. He shall not commit waste against the Subject Property, nor shall he

cause or permit anyone else to do so. He shall not do anything that tends to reduce the value or

marketability of the Subject Property, nor shall he cause or permit anyone else to do so. He shall

not record any instruments, publish any notice, or take any other action that may directly or

indirectly tend to adversely affect the value of the Subject Property or that may tend to deter or

discourage potential bidders from participating in the public sale, nor shall he cause or permit

anyone else to do so. Violation of this paragraph shall be deemed a contempt of court and

punishable as such.

       9.      All persons occupying the Subject Property shall leave and vacate permanently

the property no later than 15 days after the date of this Order, each taking with them his or her

personal property (but leaving all improvements, buildings, fixtures, and appurtenances) when

leaving and vacating. If any person fails or refuses to leave and vacate the Subject Property by

the time specified in this Order, the United States Marshal’s Office or his/her representative is

authorized to take whatever action it deems appropriate to remove such person or persons from

the premises, whether or not the sale of such property or properties is being conducted by a

PALS representative. If any person fails or refuses to remove his or her personal property from

the Subject Property by the time specified herein, the personal property remaining at the Subject



                                                 6
Case 2:20-cv-00625-DBB   Document
       Case 2:17-cv-01223-RJS     37 Filed
                              Document  10405/24/21   PageID.784
                                              Filed 03/20/19 PagePage
                                                                 7 of 815 of 48



Property thereafter is deemed forfeited and abandoned, and the United States Marshal’s Office,

his/her representative, or the PALS representative is authorized and directed to remove and

dispose of it in any manner they see fit, including sale, in which case the proceeds of sale are to

be applied first to the expenses of sale, and then to the tax liabilities at issue herein.

        10.     Notwithstanding the terms of the immediately preceding paragraph, if, after the

sale of the Subject Property is confirmed by this court, the Subject Property remains occupied, a

writ of assistance may, without further notice, be issued by the Clerk of Court pursuant to Rule

70 of the Federal Rules of Civil Procedure to compel delivery of possession of the Subject

Property to the purchaser or purchasers thereof.

        11.     If any person occupying the Subject Property vacates the Subject Property prior to

the deadline set forth in Paragraph 9, above, such person shall notify counsel for the United

States no later than two business days prior to vacating the property of the date on which he or

she is vacating the property. Notification shall be made by leaving a message for counsel for the

United States, Ryan S. Watson, at (202) 514-5173.

        12.     The Marshal, his/her representative, or a PALS representative, shall deposit the

amount paid by the purchaser or purchasers into the registry of the court. Upon appropriate

motion for disbursement or stipulation of the parties, the court will disburse the funds in the

following order of preference until these expenses and liens are satisfied: first, to the IRS for

allowed costs and expenses of sale, including any commissions due under 28 U.S.C. §1921(c)

and including an amount sufficient to cover the costs of any steps taken to secure or maintain the

real property at issue pending sale and confirmation by the court; second, to Utah County for ad

valorem property tax or special assessment liens upon the real property entitled to priority over

prior security interests, as provided by 26 U.S.C. § 6323; and third, to the United States of



                                                    7
Case 2:20-cv-00625-DBB   Document
       Case 2:17-cv-01223-RJS     37 Filed
                              Document  10405/24/21   PageID.785
                                              Filed 03/20/19 PagePage
                                                                 8 of 816 of 48



America to satisfy or partially satisfy the federal tax liabilities of Paul Kenneth Cromar, at issue

herein. Should there then be any remaining proceeds, those proceeds will be held by the court

pending further motion by the parties.

       SO ORDERED this 20th day of March, 2019.

                                              BY THE COURT:


                                              ________________________________________

                                              ROBERT J. SHELBY
                                              United States Chief District Judge




                                                  8
Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.786 Page 17 of 48




                                 EXHIBIT B

                        (Order Confirming Sale attached)
Case 2:20-cv-00625-DBB   Document
       Case 2:17-cv-01223-RJS     37 Filed
                              Document  11905/24/21   PageID.787
                                              Filed 04/15/20 PagePage
                                                                 1 of 418 of 48




                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH


    UNITED STATES OF AMERICA,                         ORDER CONFIRMING SALE AND
                                                        DISTRIBUTING PROCEEDS
            Plaintiff,
                                                           Case No. 2:17-cv-01223-RJS
    v.
                                                           Chief Judge Robert J. Shelby
    PAUL KENNETH CROMAR, BARBARA
    ANN CROMAR, UTAH HOUSING
    FINANCE AGENCY, UNIVERSAL
    CAMPUS FEDERAL CREDIT UNION,
    STATE OF UTAH, TAX COMMISSION,
    AND UTAH COUNTY, UTAH,

            Defendants.


           On March 20, 2019, the court entered an Order of Foreclosure and Judicial Sale.1 The

Order directed the United States to sell Paul Kenneth Cromar’s property located at 9870 N.

Meadow Drive, Cedar Hills, Utah 84062-9430 (the property), which is more particularly described

as:

           Lot 3, Plat “C”, Amended North Meadows Estates Subdivision, according to the
           official plat thereof on file in the office of the Recorder, Utah County, Utah.

           The court now has before it the United States’ Motion for Order Confirming Sale and

Distributing Proceeds,2 together with Defendants Paul Kenneth Cromar and Barbara Ann

Cromar’s Objection to Plaintiff’s Motion for Disbursement and Rejection of Default Judgment for

Fraud and Swindle in Dishonor.3 Upon review, the Cromars’ Objection raises no evidentiary

objections to the United States’ Motion and offers no legal or factual arguments justifying denial


1
    Dkt. 104.
2
    Dkt. 117.
3
    Dkt. 118.

                                                 1
Case 2:20-cv-00625-DBB   Document
       Case 2:17-cv-01223-RJS     37 Filed
                              Document  11905/24/21   PageID.788
                                              Filed 04/15/20 PagePage
                                                                 2 of 419 of 48



of the Motion.4 Instead, the Objection relies on the same frivolous arguments the Cromars have

raised throughout this case, i.e., that their due process rights have been violated and this court lacks

subject matter jurisdiction over this case.5 But this court and the Tenth Circuit have repeatedly

rejected these arguments, and the court declines to readdress the arguments here other than to note

that they unequivocally fail.6 For that reason, the Motion is substantially unopposed and is well

taken. Therefore, for good cause appearing, the United States’ Motion is GRANTED as follows:

              IT IS ORDERED THAT the sale on September 10, 2019, of the property was properly

conducted, and the sale is hereby confirmed.

              IT IS FURTHER ORDERED THAT the Internal Revenue Service is authorized to execute

and deliver to the purchaser a Certificate of Sale and Deed conveying the property to the purchaser

or assignee(s).

              IT IS FURTHER ORDERED THAT, on delivery of the Certificate of Sale and Deed, all

interests in, liens against, or claims to the property (including the June 28, 2019 lis pendens that

Paul Kenneth Cromar filed in Utah County, Utah, and that is attached in Exhibit H to the United

States’ Motion) that are held or asserted in this action by the United States or any of the Defendants

are discharged and extinguished. On the delivery of the Certificate of Sale and Deed, the property

shall be free and clear of the interests of all parties to this action.




4
    See id.
5
    See id.
6
  See United States v. Cromar, Case No. 2:17-cv-01223, 2020 WL 1488763 (10th Cir. Mar. 26, 2020) (unpublished);
see also United States v. Cromar, Case No. 2:17-cv-01223, 2018 WL 3719258 (D. Utah Aug. 3, 2018); United States
v. Cromar, Case No. 2:17-cv-01223, 2018 WL 9371363 (D. Utah May 14, 2018). The Cromars make other similarly
frivolous arguments based on the misapplication of various statutory provisions and improperly include requests for
relief in their Objection. See DUCivR 7-1(b)(1)(A) (“No motion . . . may be included in a response or reply
memorandum.”).

                                                        2
Case 2:20-cv-00625-DBB   Document
       Case 2:17-cv-01223-RJS     37 Filed
                              Document  11905/24/21   PageID.789
                                              Filed 04/15/20 PagePage
                                                                 3 of 420 of 48



       IT IS FURTHER ORDERED THAT possession of the property sold shall be yielded to the

purchaser or assignee(s) upon the production of a copy of the Certificate of Sale and Deed; if there

is a refusal to so yield, a Writ of Assistance may, without further notice, be issued by the Clerk of

Court to compel delivery of the property to the purchaser or assignee(s).

       IT IS FURTHER ORDERED THAT the proceeds of the sale on September 10, 2019, of

the property shall be distributed by the Clerk of Court as follows:

       1.      First, by check made payable to the “Internal Revenue Service” in the amount of

$683.80 for costs of sale, mailed to:

               Internal Revenue Service
               c/o Gary Chapman
               IRS Property Appraisal & Liquidation Specialist
               1201 Pacific Ave., Suite 550, M/S W802
               Tacoma, WA 98402

       2.      Second, by check made payable to “Utah County, Utah” in the amount of

$2,114.49, as of March 3, 2020, plus an additional $0.44 for each day past March 3, 2020, mailed

to:

               Utah County Treasurer
               100 E. Center Street, Suite 1200
               Provo, Utah 84606

       3.      Third, by check made payable to the “United States Department of Justice,” with

“United States v. Cromar, et al., Case No. 2:17-cv-01223” written in the memo field, in the amount

of the remaining proceeds from the sale, mailed to:

               Department of Justice, ATTN: TAXFLU
               P.O. Box 310 – Ben Franklin Station
               Washington, DC 20044




                                                  3
Case 2:20-cv-00625-DBB   Document
       Case 2:17-cv-01223-RJS     37 Filed
                              Document  11905/24/21   PageID.790
                                              Filed 04/15/20 PagePage
                                                                 4 of 421 of 48




     SO ORDERED this 15th day of April 2020.

                                               BY THE COURT:


                                               _________________________________
                                               ROBERT J. SHELBY
                                               United States Chief District Judge




                                        4
Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.791 Page 22 of 48




                               EXHIBIT C

                          (Recorded Deed attached)
Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.792 Page 23 of 48
Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.793 Page 24 of 48
Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.794 Page 25 of 48




                                EXHIBIT D

                           (Notice to Quit attached)
Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.795 Page 26 of 48
Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.796 Page 27 of 48
Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.797 Page 28 of 48
Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.798 Page 29 of 48
Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.799 Page 30 of 48
Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.800 Page 31 of 48
Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.801 Page 32 of 48




                                EXHIBIT E

                              (Order attached)
           Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.802 Page 33 of 48
                                              The Order of the Court is stated below:
                                                        Dated: August 18, 2020    /s/ KRAIG POWELL
                                                               05:59:57 PM            District Court Judge




          Nathan S. Dorius (8977)
          Andrew V. Collins (11544)
          MITCHELL BARLOW & MANSFIELD, P.C.
          Boston Building
          Nine Exchange Place, Suite 600
          Salt Lake City, Utah 84111
          Telephone: (801) 998-8888
          Facsimile: (801) 998-8077
          Email: ndorius@mbmlawyers.com
                 acollins@mbmlawyers.com

          Attorneys for Plaintiff

                   IN THE FOURTH JUDICIAL DISTRICT COURT OF UTAH COUNTY

                                             STATE OF UTAH

                                               *******

                                                    )
          COPPER BIRCH PROPERTIES, LLC,             )
                                                    )
                 Plaintiff,                         )           ORDER OF RESTITUTION
                                                    )
          vs.                                       )
                                                    )           Civil No. 200400972
          PAUL KENNETH CROMAR, an                   )
          individual; BARBARA ANN CROMAR, an        )           Judge: Kraig Powell
          individual; and DOES 1 – 10,              )
                                                    )           Tier 1
                 Defendants.                        )
                                                    )
                                                    )

          THE STATE OF UTAH TO THE FOLLOWING NAMED DEFENDANTS:

                           PAUL KENNETH CROMAR and BARBARA ANN CROMAR
                                       and ALL OTHER OCCUPANTS
                               of 9870 N. Meadow Drive, Cedar Hills, Utah 84062

                 IT IS HEREBY ORDERED that the above-identified Defendants must vacate the




August 18, 2020 05:59 PM                                                                                     1 of 2
           Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.803 Page 34 of 48




          premises located at 9870 N. Meadow Drive, Cedar Hills, Utah 84062, remove your personal

          property, and restore possession of the premises to Plaintiff, within three (3) calendar days, or

          be forcibly removed by a sheriff or constable. Furthermore, you have the right to a hearing to

          contest the manner of enforcement of the Order of Restitution. A form for requesting a hearing,

          together with a copy of this Order of Restitution, will be served upon you in accordance with

          Utah Code Ann. § 78B-6-812.

                 If you fail to immediately comply with this Order of Restitution following its service

          upon you, the sheriff or constable may, at the direction of Plaintiff, enter the premises by force

          using the least destructive means possible to remove you, your personal property, and any

          persons claiming a right to occupancy from you.

          TO THE SHERIFF OF UTAH COUNTY:

                 If Defendants, after being served with the Order of Restitution in accordance with Utah

          Code Ann. § 78B-6-812, fail to comply within the time prescribed above, YOU ARE

          COMMANDED to, at Plaintiff’s direction, enter the premises by force using the least destructive

          means possible to remove Defendants, any personal property, and any persons claiming a right to

          occupancy from Defendants.

          Executed and entered by the Court as indicated by the date and seal above.*




August 18, 2020 05:59 PM                                                                                       2 of 2
Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.804 Page 35 of 48




                                EXHIBIT F

                           (Second Order attached)
        Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.805 Page 36 of 48
                                           The Order of the Court is stated below:
                                                        Dated: September 02, 2020            At the direction of:
                                                               04:28:52 PM               /s/ KRAIG POWELL
                                                                                             District Court Judge
                                                                                    by
                                                                                         /s/ MINDY IGE
                                                                                             District Court Clerk
                                     4TH DISTRICT COURT - PROVO
                                    UTAH COUNTY, STATE OF UTAH


COPPER BIRCH PROPERTIES LLC,                            RULING
Plaintiff,                                              AMENDED - FINAL ORDER TO VACATE
                                                        PREMISES


vs.                                                     Case No: 200400972
PAUL KENNETH CROMAR,                                    Judge: POWELL, KRAIG
Defendant.                                              Date: September 2, 2020


      Pursuant to Utah Code Section 78B-6-812, the Court held a hearing on September 2, 2020
      regarding the manner of enforcement of the order of restitution in this case. Having heard the
      arguments of the parties, the Court now finds, concludes and orders as follows:
      1 - Plaintiff Copper Birch Properties, LLC filed its Complaint with the Court on July 13, 2020.
      2 - Both Defendants Paul Kenneth Cromar and Barbara Ann Cromar were properly served with the
      Summons and Complaint on July 13, 2020.
      3 - Defendants filed their responsive pleading to the Complaint with this Court on July 16, 2020.
      4 - On July 21, 2020, plaintiff filed a request for expedited hearing to determine who has the right of
      occupancy of the property during the pendency of the litigation.
      5 - On August 11, 2020, the Court issued notice of the occupancy hearing to be held on August 18,
      2020 at 3:15 p.m.
      6 - The Clerk of Court mailed notice of the occupancy hearing to defendants on August 11, 2020.
      7 - The Clerk of Court also emailed notice of the occupancy hearing to defendants on August 11,
      2020.
      8 - On August 14, 2020, defendant Mr. Cromar contacted the Court Clerk and stated that he had just
      received notice of the hearing and that he did not have enough time to prepare for the hearing. The
      Clerk instructed Mr. Cromar that the judge had decided that the hearing would go forward as
      scheduled.
      9 - At the occupancy hearing on August 18, 2020, defendants failed to appear.
      10 - At the occupancy hearing on August 18, 2020, the Court heard argument from plaintiff.
      11 - At the conclusion of the occupacy hearing on August 18, 2020, the Court ruled in favor of
      plaintiff's arguments regarding unlawful detainer by defendants and granted plaintiff's motion for an
      order of restitution restoring the premises to plaintiff.
      12 - On August 18, 2020, the Court signed the Order of Restitution restoring the premises to plaintiff.
      13 - On August 19, 2020, the Order of Restitution was properly served upon both defendants.
      14 - On August 20, 2020, defendants filed on objection to the Order of Restitution.
      15 - On August 26, 2020, plaintiffs filed a request for expedited hearing on plaintiff's objection,
      pursuant to Utah Code Section 78B-6-812.
      16 - On August 28, 2020, the Clerk issued and mailed, and e-mailed, to defendants, notice of the


09-02-2020 04:28 PM                                                                                  Page 1 of 3
CASE Case
     NUMBER:   200400972 Eviction
          2:20-cv-00625-DBB  Document 37 Filed 05/24/21 PageID.806 Page 37 of 48




     hearing on the objection, to be held September 2, 2020, at 3:00 p.m.
     17 - Defendants have filed several documents with the Court in this case. Many of the documents
     are unintelligible to the Court and do not comport with the Utah Rules of Civil Procedure. Having
     reviewed all of defendants' filings with this Court, the Court rules that none of the filings by
     defendants disprove the claim of unlawful detainer alleged in plaintiffs' complaint.
     18 - On September 1, 2020, defendants filed a motion with the Court to continue the hearing on the
     objection. The grounds stated for the motion to continue are that defendants expected the hearing to
     be held in person and not via remote Webex transmission. Defendants also argue that they did not
     have sufficient notice of the hearing on the motion to continue.
     19 - The Court finds no merit to defendant's arguments in the motion to continue, because adequate
     notice was given, and a Webex hearing is easy to attend, and also because defendants have waived
     their objections by appearing and presenting arguments at today's hearing.
     20 - At the hearing on the objection, defendants argued that the attorney for the plaintiff was not an
     authorized attorney. The Court overruled this objection, finding that counsel is an authorized member
     of the Utah State Bar.
     21 - At the hearing on the objection, defendants argued that the Court is not a lawful judge in the
     State of Utah. The Court overruled the objection.
     22 - At the hearing on the objection, defendants argued that because they had sued the judge, and
     the court clerk, and opposing counsel in this case, and because these individuals are now in default,
     all proceedings in this case are now null and void and these individuals must recuse themselves.
     The Court finds no basis in law for such an argument and overrules this objection.
     23 - As to the Order of Restitution, the Court finds that defendants are in unlawful detainer because
     they failed to comply with a lawful order to vacate the premises.
     24 - The Court also finds that the Order of Restitution was properly served and issued.
     25 - The Court orders defendants Mr. and Ms. Cromar to vacate the premises located at 9870 N.
     Meadow Drive, Cedar Hills, Utah 84062 no later than 5:00 p.m. on Saturday, September 5, 2020.
     26 - The Court authorizes law enforcement to enter the premises and forcibly remove defendants if
     they fail to comply with this order.
     27 - This is the final, enforceable order of the Court, effective immediately, and no further order is
     necessary to effectuate the order of restitution and this order to vacate the premises located at 9870
     N. Meadow Drive, Cedar Hills, Utah 84062.



End Of Order - Signature at the Top of the First Page


CERTIFICATE OF NOTIFICATION
     I certify that a copy of the attached document was sent to the following people for case 200400972
     by the method and on the date specified.
     EMAIL: BARBARA ANN CROMAR barbaracromar@gmail.com
     EMAIL: PAUL KENNETH CROMAR KENCROMAR5@GMAIL.COM


09-02-2020 04:28 PM                                                                          Page 2 of 3
CASE Case
     NUMBER:   200400972 Eviction
          2:20-cv-00625-DBB  Document 37 Filed 05/24/21 PageID.807 Page 38 of 48




    EMAIL: ANDREW COLLINS ACOLLINS@MBMLAWYERS.COM
    EMAIL: NATHAN DORIUS NDORIUS@MBMLAWYERS.COM
    EMAIL: PAUL KENNTH CROMAR kencromar5@bluemoonprod.com




                09/02/20         /s/ MINDY IGE
    Date: ____________________   ______________________________
                                            Signature




09-02-2020 04:28 PM                                                     Page 3 of 3
Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.808 Page 39 of 48




                                 EXHIBIT G

                        (Notice of Lis Pendens attached)
Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.809 Page 40 of 48
Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.810 Page 41 of 48
Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.811 Page 42 of 48
Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.812 Page 43 of 48
Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.813 Page 44 of 48




                                 EXHIBIT H

                      (Recorded Quit Claim Deed attached)
Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.814 Page 45 of 48
Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.815 Page 46 of 48




                                EXHIBIT I

                          (Proposed Order attached)




                                     16
Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.816 Page 47 of 48




Nathan S. Dorius (8977)
Andrew V. Collins (11544)
MITCHELL BARLOW & MANSFIELD, P.C.
Boston Building
Nine Exchange Place, Suite 600
Salt Lake City, Utah 84111
Telephone: (801) 998-8888
Facsimile: (801) 998-8077
Email: ndorius@mbmlawyers.com
       acollins@mbmlawyers.com

Attorneys for Movant/Interested Party

                       IN THE UNITED STATES DISTRICT COURT

             IN AND FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

                                          *******

                                               )
PAUL KENNETH CROMAR,                           )
                                               )
       Plaintiff,                              )         ORDER GRANTING MOTION TO
                                               )         RELEASE NOTICE OF LIS
vs.                                            )         PENDENS
                                               )
KRAIG J. POWELL,                               )
                                               )         Case No. 2:20-cv-00625
       Defendant.                              )
                                               )         Judge: David Barlow



       Based upon the Motion and Supporting Memorandum to Release Notice of Lis Pendens

filed by the interested party, Soapstone Real Estate LLC, and related memoranda filed in

response thereto, good cause otherwise appearing, and it further appearing that proper notice of


                                               17
Case 2:20-cv-00625-DBB Document 37 Filed 05/24/21 PageID.817 Page 48 of 48




the Motion was given to all parties entitled thereto; it is hereby ordered, adjudged and decreed as

follows:

       1.      The Motion to Release Notice of Lis Pendens is hereby granted in its entirety.

       2.      The Notice of Lis Pendens recorded on October 23, 2020 in the Utah County

Recorder’s office as Entry No. 166571:2020 against the real property located at 954 South 1100

East, Salt Lake City, Utah 84105, and identified as parcel number 47:059:0003 (the “Property”),

is hereby released.

       3.      Plaintiff Paul Kenneth Cromar and his wife, Barbara Ann Cromar, are hereby

prohibited from filing another notice of lis pendens against the Property, or any interest therein,

without first obtaining a court order authorizing such filing.

       SO ORDERED this ____ day of _____________, 2021.


                                      BY THE COURT:




                                      David Barlow
                                                       United States District Judge
